Citation Nr: 9906458	
Decision Date: 03/10/99    Archive Date: 03/18/99

DOCKET NO.  97-23 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than June 12, 1991, 
for a grant of service connection for schizophrenia.  


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision in February 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  By a rating decision in March 1997, the 
RO concluded that the veteran is incompetent for purposes of 
the payment of VA benefits.  The appellant, the veteran's 
mother, is his conservator.  


FINDINGS OF FACT

1.  Service connection for a nervous condition was denied by 
the RO in November 1973, the veteran was notified of the 
decision the same month, and he did not timely appeal.  

2.  The November 1973 decision by the RO that denied the 
veteran's claim was reasonably supported by the evidence on 
file at that time and prevailing legal authority.

3.  On June 12, 1991, the veteran requested that the claim 
for psychiatric disability be reopened.  

4.  In January 1997, the Board granted service connection for 
schizophrenia.  


CONCLUSIONS OF LAW

1.  The RO's November 1973 decision that denied the veteran's 
claim for service connection for a nervous condition was not 
clearly and unmistakably erroneous and is final. 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a), 20.1103 
(1998).  

2.  The criteria for an effective date earlier than June 12, 
1991, for a grant of entitlement to service connection for 
schizophrenia, have not been met. 38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 1973, the RO denied the veteran's claim for a 
nervous condition noting that the service medical records 
were entirely negative for complaint of or treatment for a 
nervous condition, and that the post service medical evidence 
reflected the earliest treatment for a psychoneurosis and 
anxiety as being in June 1973.  The veteran was notified of 
the decision the same month, but he did not timely appeal. 

On June 12, 1991, the veteran filed a claim to reopen the 
matter.  

In January 1997, the Board granted service connection for 
schizophrenia resolving doubt in the veteran's favor by 
accepting a private physician's report that paranoid type 
schizophrenia had been diagnosed in May 1971, although 
contemporaneous records were no longer available.  

In February 1997, the RO implemented the Board's decision 
assigning a total rating for schizophrenia from June 12, 
1991, the date of receipt of the veteran's reopened claim.  

In May 1997, the appellant asserted that the veteran should 
be granted his benefits retroactive at least back to when he 
first applied in June 1973, and that the prior denial, 
including refusing hospital treatment then, was "a great 
error," and an injustice which had to be rectified.  

The law provides that in cases involving a claim to reopen a 
prior final decision the effective date assigned shall be the 
date of receipt of the new claim, or the date entitlement 
arose whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  
Since the veteran did not timely appeal the RO's November 
1973 decision that denied service connection for a nervous 
condition, that decision became final and binding.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.1103 
(1998).  As such it is not subject to being overturned unless 
it is shown that the decision in question was clearly and 
unmistakable erroneous.  38 C.F.R. § 3.105(a).  

The United States Court of Appeals for Veterans Claims (the 
Court) has propounded a three-pronged test to determine 
whether a clear and unmistakable error (CUE) is present in a 
prior determination: (1) Either the correct facts, as they 
were known at the time, were not before the adjudicator (that 
is, more than a simple disagreement as to how the facts were 
later evaluated), or the statutory or regulatory provisions 
extant at that time were incorrectly applied; (2) the error 
must be "undebatable" and of the sort "which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made;" and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  

The Court has also stated that CUE is a very specific and 
rare kind of "error." It is the kind of error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
ipso facto, clear and unmistakable. Fugo v. Brown, 6 Vet. 
App. 40, 43-4 (1993), citing Russell, 3 Vet. App. at 313 
(1992).

If a decision was clearly and unmistakably erroneous then 38 
C.F.R. § 3.400(k) provides that the effective date shall be 
the date upon which benefits would have been payable if the 
correct decision had been made on the date of the reversed 
decision.  

In this case, the appellant argues that the November 1973 
rating decision was clearly and unmistakably erroneous when 
it denied service connection for a nervous disorder.  
However, from a review of the evidence then available it is 
clear that the RO had a reasonable basis for their decision.  
In this respect, in November 1973, there was no mention of 
any psychiatric disability or symptoms during service, and 
the earliest post service treatment evidence reflected 
treatment for a neurosis, not a psychosis, in June 1973, more 
than two years after the veteran's service discharge.  Hence, 
as a chronic psychiatric disorder was not clearly and 
unmistakably demonstrated inservice, because a psychosis was 
not clearly and unmistakably compensably disabling within a 
year postservice, and because there was no competent evidence 
in November 1973 linking any psychiatric disorder to the 
veteran's military service, the decision to deny service 
connection based on the evidence available at that time was 
not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991); 38 C.F.R. § 3.105, 3.3.03, 
3.307, 3.309 (1998).

In 1997, the Board accepted a 1991 private physician's 
statement that there had been a diagnosis of schizophrenia 
when the veteran was seen in 1971, although contemporaneous 
treatment records were no longer available.  The Board 
resolved any doubt, such as that surrounding the fact that 
there was a contemporaneous record dated in June 1973 from 
another physician reflecting a diagnosis of a neurosis and no 
more, in adjudging that a grant of service connection was 
warranted for schizophrenia.  In essence, the Board accepted 
a report made two decades after the reported diagnosis in 
1971, conceding that there was intervening psychiatric 
treatment demonstrative of continuity of symptomatology.  
This was a liberal interpretation of the facts available to 
the Board in 1997, including specifically evidence that was 
not available prior to 1991.  It does not show that 
reasonable minds could not have denied service connection in 
November 1973 based on the evidence that was available at 
that time.

It is the judgment of the Board that the RO was without fault 
in assigning the effective date for the payment of 
compensation benefits.  An effective date of entitlement to 
service connection for schizophrenia is not warranted prior 
to June 12, 1991, the date of the veteran's claim to reopen.  
The RO appropriately used the date of receipt of the claim to 
reopen in June 1991 as the basis for the effective date of 
compensation payments once service connection was granted for 
schizophrenia.  The benefit sought on appeal is denied.

In reaching this decision the Board considered that the 
veteran might once again benefit from the doctrine of 
reasonable doubt pointing to an allowance of the claim.  The 
theory of the case is that the rating decision in 1973 was 
clearly and unmistakably erroneous.  As such, the evidentiary 
threshold detailed in the Court's decision in Russell must be 
met, and the lowered standard presented under the 
"reasonable doubt" doctrine is inapplicable.  


ORDER

The claim of entitlement to an effective date prior to June 
12, 1991, for a grant of service connection for 
schizophrenia, is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

